                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                  ASHEVILLE DIVISION

 HARVEY WILLIAM VAN CLEAVE III,                 )
                                                )
        Plaintiff,                              )
                                                )
 v.                                             )
                                                        No. 1:20-cv-00144-DSC
                                                )
 KILOLO KIJAKAZI,                               )
 Acting Commissioner of Social Security,        )
                                                )
        Defendant.                              )

                                            ORDER

       Upon consideration of Plaintiff’s Petition for Attorney’s Fees pursuant to the Equal Access

to Justice Act and Defendant’s response thereto, it is ORDERED that Plaintiff is hereby awarded

attorney’s fees under the Equal Access to Justice Act, 28 U.S.C. § 2412, in the amount $3,233.00

in full satisfaction of all claims arising under the Equal Access to Justice Act. If the award to

Plaintiff is not subject to the Treasury Offset Program, payment will be made by check payable to

Plaintiff’s counsel and mailed to her office, in accordance with Plaintiff’s assignment to his

attorney of his right to payment of attorney’s fees under the Equal Access to Justice Act.

       SO ORDERED.
                                    Signed: September 9, 2021




         Case 1:20-cv-00144-DSC Document 29 Filed 09/09/21 Page 1 of 1
